FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54485 Cambridge Projects, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0713638 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 245 East Liberty Street, Suite 200, Reno, Nevada, 89501 (Address of principal executive offices) (702)-666-4298 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[x]. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[ ] No[ ]. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,001,000shares of common stock, par value $.0001 per share, outstanding as of February 11, 2015. -2- CAMBRIDGE PROJECTS, INC. - INDEX - PART I – FINANCIAL INFORMATION: Page: Item 1. Financial Statements: Condensed Balance Sheets as of December 31, 2014 (unaudited) and June 30, 2014 (audited) 5 Condensed Statements of Operations for the Three and Six Month Periods Ended December 31, 2014 and 2013 (unaudited) 6 Condensed Statements of Cash Flows for the Six Month Periods Ended December 31, 2014 and 2013 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 -3- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CAMBRIDGE PROJECTS, INC. CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2014 -4- CAMBRIDGE PROJECTS, INC. CONDENSED BALANCE SHEETS (Unaudited) December 31, 2014 June 30, ASSETS CURRENT ASSETS Cash $ 775 $ 81 License fee receivable 73,000 48,000 Less : allowance for doubtful accounts (18,000) (18,000) Total current assets 55,775 30,081 OTHER ASSET Intangible asset – License 110,000 110,000 Less: Accumulated amortization (16,436) (10,938) Less: Impairment (25,000) (15,000) Total other assets 68,564 84,062 TOTAL ASSETS $ 124,339 $ 114,143 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 31,520 $ 32,291 Assessmentpayable 10,000 - Royalty fees payable 3,500 3,500 Due to shareholder 123,294 108,981 Deferred revenue 60,000 30,000 Total current liabilities 228,314 174,772 COMMITMENT AND CONTINGENCIES – Note 2 - - SHAREHOLDERS’ DEFICIT Preferred stock, 5,000,000 shares authorized of $.0001 par value; none issued and outstanding - - Common stock, 195,000,000 and 200,000,000 shares authorized, respectively of $.0001 par value; 33,001,000 issued and outstanding 3,300 3,300 Capital in excess of par value 10,261 10,261 Accumulated deficit (117,536) (74,190) Total shareholders’ deficit (103,975) (60,629) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ 124,339 $ 114,143 The accompanying notes are an integral part of these condensed financial statements. -F1- -5- CAMBRIDGE PROJECTS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended December 31, Three Months Ended December 31, Revenues $ - $ 18,750 $ - $ 9,375 General and Administrative Expenses: Professional fees 16,542 8,700 7,542 3,700 Extension fee - 20,000 - 20,000 Impairment 10,000 5,000 5,000 5,000 Assessment 10,000 - 10,000 - Amortization 5,498 1,998 2,749 999 Office and miscellaneous 1,306 1,188 542 591 Allowance for bad debt - 4,000 - 4,000 Total expenses 43,346 40,886 25,833 34,290 Net loss $ (43,346) $ (22,136) $ (25,833) $ (24,915) Net loss per common share - basic and diluted $ - $ - $ - $ - Weighted average number of common shares outstanding 33,001,000 33,001,000 33,001,000 33,001,000 The accompanying notes are an integral part of these condensed financial statements. -F2- -6- CAMBRIDGE PROJECTS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (43,346) $ (22,136) Adjustments to reconcile net income to net cash provided by (used for) operating activities: Charges not requiring outlay of cash: Amortization 5,498 1,998 Impairment 10,000 5,000 Allowance for bad debt - 4,000 Changes in assets and liabilities: Increase in license fee receivable (25,000) (8,000) Increases (decrease) in accounts payable (771) 3,090 Increase in penalty payable 10,000 - Increase in deferred revenue 30,000 11,250 Net cash used for operating activities (13,619) (4,798) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan 14,313 2,610 Net cash provided by financing activities 14,313 2,610 Net increase (decrease) in cash 694 (2,188) Cash, at beginning of period 81 2,825 Cash, at end of period $ 775 $ 637 The accompanying notes are an integral part of these condensed financial statements. -F3- -7- CAMBRIDGE PROJECTS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2014 (Unaudited) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of Cambridge Projects, Inc. for the three and six month periods ended December 31, 2014 and 2013 have been prepared in accordance with United States generally accepted accounting principles (“
